COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:   Docket Number 2022 -KA -0441



State Of Louisiana

                      Versus - -
                                                                   20th Judicial District Court
Dulce Maria Funez Caballero                                        Case #:   14276
                                                                   East Feliciana Parish




On Application for Rehearing filed on   11/ 07/ 2022 by Dulce Maria Funez Caballero
Rehearing




                                                                             A
                                                                             IF